Gilbert, J.:
In the absence of a special contract, the ticket purchased by a passenger is the only evidence of the agreement on the part of the railroad company for his transportation over their railroad. An effort was made upon the trial on the part of the plaintiff, to prove a special contract (1) by evidence of a conversation between him and the person of whom he purchased his ticket.. This evidence having been received, was afterwards and before the submission of the case to the jury, stricken out, on the motion of the defendant’s counsel, and without exception by the counsel for the plaintiff. It ■need not, therefore, be further noticed. (2) The plaintiff was permitted to prove, that, on the occasion when he purchased his ticket, the ticket-seller showed him another ticket the price of which was less on which was printed the words, “special first-class continuous passage” and the coupons attached to which each contained the statement “ good only for a continuous passage.” The words quoted were omitted in the ticket and coupons which the plaintiff bought, nor did the ticket, or the coupons attached thereto, contain any limitation whatever, except that the ticket contained the words “ good only for thirty days from date.” The argument drawn from the difference between the two tickets is, that- as the first provided expressly for a continuous passage from New York to St. Louis, and the other did not; the latter gave an unrestricted right to “ stop over ” at intermediate stations.
*464It is hardly necessary to spend time in showing that one contract cannot be used, alone, as the means of interpreting another. The legal effect of both kinds of tickets, so far as the right to break the continuity of the passage is involved, is the same. That principle has been conclusively established in this State by repeated adjudications. Both entitle the passenger to a continuous passage over each of the roads mentioned in the several coupons. Neither con-. fers the right to leave the train on either road, and afterwards to continue the journey in another train. In a case decided in May last, the principles stated were distinctly decided by the Court of Appeals The plaintiff in that case had purchased a' ticket from St. Louis to New York, similar to those before mentioned which limited the time within which it might be used, and contained'these words: “ Special limited ticket. Good for one continuous first-class passage to point named in coupon attached.” The court said: “ The contract at’ St. Louis, evidenced by the ticket and coupons there sold, was not a contract by any one company, or by all'tlie companies named in the coupons jointly, for a continuous passage from St. Louis to New York. A separate contract was made for a continuous passage over each of the roads mentioned in the several coupons. Each company, through the agent selling the ticket, made a contract for a passage over its road. * * * The plaintiff was bound to a continuous passage over the defendant’s road, that is, the plaintiff could not enter one train of the defendant’s cars and then leave it and subsequently take another.” (Auerback v. N. Y. C. and H. R. R. R. Co., 89 N.Y., 281; see, also, Kessler v. Same, 61 N.Y., 538.), These decisions accord with numerous adjudications on the same subject. All show that the omission of a stipulation for a continuous passage affords no - implication of a right to break the journey on either of the roads before reaching the terminus thereof, without the assent of the carrier on the particular road. (Barker v. Coffin, 61 Barb., 556 ; Hamilton v. N. Y. C. R. R. Co., 51 N. Y., 100; Gale v. Del. L. and W. R. Co., 7 Hun, 670; Terry v. The Flushing, N. S. and C. R. Co., 13 id., 359 ; Dietrich v. Pennsylvania R. R. Co., 71 Pa. St., 432; Vankirk v. Pennsylvania R. R. Co., 76 id., 66.)
After the expiration of the time limited by the stop-over cheek, therefore, the defendant had a perfect right to eject the plaintiff *465from the train upon his refusal to pay the fare. His ticket, independently of such check, had ceased to afford him the right to ride in the defendant’s cars. But it was good for a continuous journey from Chicago to St. Louis, during the thirty days from the day it was issued.
The judge at the circuit' disposed of the case upon erroneous principles, and exceptions were duly taken to his rulings.
The judgment and order denying a new trial must be reversed, and a new trial' granted, with costs to abide the event.
Barnard, P. J., and Dykman, J., concurred.
Exceptions sustained and judgment and order denying new trial reversed, and new trial granted, costs to abide event.